Citation Nr: 1639983	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tommy D. Klepper


WITNESSES AT HEARING ON APPEAL

Appellant, M.H.

ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1965.  The Veteran died in May 2004.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The VA claims file has since been transferred to the RO in Muskogee, Oklahoma.

The Appellant testified before the undersigned during a Board hearing held in November 2015.  A copy of the hearing transcript (Transcript) is of record.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2011 rating decision denied the Appellant's claim for service connection for cause of the Veteran's death.  The Appellant did not appeal that decision, nor did she submit new and material evidence within a year thereafter, and the decision became final.

2.  Since the final denial in November 2011, the Appellant has submitted evidence which raises a reasonable possibility of substantiating her claim for service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The November 2011 rating decision denying the claim of entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the November 2011 decision with regard to entitlement to service connection for cause of the Veteran's death; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Appellant asserts that the Veteran had active service in the Republic of Vietnam during the Vietnam Era, that he was exposed to herbicide agents while stationed in Okinawa during his period of active service, and that such exposure led to diabetes which ultimately contributed to his death.    

In a rating decision dated in November 2011, the Appellant's claim was denied because there was no evidence of record to demonstrate that the Veteran set foot in Vietnam during his period of active service.  The Appellant did not file a timely appeal, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denial, the evidence pertaining to the Veteran's possible in-service herbicide exposure consisted only of his service personnel records and lay statements from the Appellant.  

Since that time, additional information concerning the Veteran's unit history, articles concerning Agent Orange storage in Okinawa, and the Appellant's November 2015 hearing transcript have been associated with the record.  Following a review, the most pertinent new evidence consists of a newspaper article from The Japan Times titled Ailing U.S. veteran wins payout over Agent Orange exposure in Okinawa, a detailed report of the Veteran's unit history authored by the Appellant's representative in February 2016 indicating that the Veteran's assigned ship traveled to Okinawa, and a letter and testimony from the Veteran's surviving spouse and son-in-law which detail conversations with the Veteran concerning his time in Vietnam.  

Evidence now of record raises the possibility that the Veteran was exposed to herbicide agents, either in Vietnam or in Okinawa, during his period of active service.  As such, new and material evidence has been received sufficient to reopen this claim.  The issue of entitlement to service connection for cause of the Veteran's death is addressed below.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for cause of the Veteran's death; the claim is reopened.


REMAND

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include Type 2 diabetes, heart disease, and prostate cancer, each of which was noted on the Veteran's death certificates in this case.    

As noted, the appellant and her representative assert and clearly believe that the Veteran should be presumed to have been exposed to herbicides while in service, and that such exposure should be presumed to have caused the Veteran's death.

The Veteran's personnel records demonstrated service about the U.S.S. Paul Revere when the ship transited from Pearl Harbor, HI, to Naha, Okinawa, in March 1965.  Such is confirmed by the Defense Personnel Records Information Retrieval System (DPRIS).  Further, the Appellant, as well as the Veteran's son-in-law, both testified and submitted lay statements detailing conversations with the Veteran concerning his time in Vietnam.  Specifically, such statements revolve around a particular incident in which the Veteran shot a local citizen whom he believed was carrying an explosive.  Per those reports, the civilian was, in fact, carrying an explosive device which detonated following the Veteran's action.  

Moreover, a statement from a co-worker at Tinker A.F.B, received in November 2015, noted that he remembered the Veteran relating to him that [the U.S.S. Paul Revere] stopped in Vietnam on the way to Okinawa, and that the Veteran set up communication equipment while there.  In contrast, however, a DPRIS report indicated that the ship's deck logs do not document that the ship docked, went up inland waterways, or that personnel stepped foot in Vietnam.

However, in noting that the deck logs did not document that the Veteran's ship docked in Vietnam, went up waterways in Vietnam, or stepped foot in Vietnam, it was indicated that more detailed Marine Corps information could be obtained by writing to the Gray Research Center in Quantico Virginia.  The address was listed as "Attention: Archives, 2040 Broadway Street, Quantico, Virginia 22134-5107.

To that end, the Board notes that there is a very important distinction between being a veteran of the Vietnam Era, and having stepped foot in the Republic of Vietnam during that period.  

On remand, the AOJ is instructed to perform an additional search so as to determine whether the Veteran set foot in Vietnam during the Vietnam Era, to include an incident for which he may have received disciplinary action.  See Transcript, p. 6.  Further, the AOJ is instructed to determining, to the extent possible, whether the Veteran may have been exposed to herbicide agents when stationed in Okinawa in 1965.

Accordingly, the case is REMANDED for the following actions:

1.  In an effort to verify the Veteran's presence in the Republic of Vietnam during the Vietnam Era, or alternatively, any exposure to herbicide or other chemical agents while stationed in Okinawa in 1965, the AOJ shall:

A.  Contact the Gray Research Center, Attention: Archives, 2010 Broadway Street, Quantico, Virginia, 22134, for information regarding the Veteran's duties and assignments.

B.  Contact any and all appropriate records repositories to determine whether the Veteran was stationed in any location during his tour of duty at which he may have been exposed to hazardous chemicals, such as herbicides, to include a discussion of the Veteran's MOS and the Appellant's Board hearing testimony in November 2015.  

C.  Contact any and all appropriate records repositories to determine whether the Veteran may have been exposed to hazardous chemicals, such as herbicides, while stationed in Okinawa in 1965.

D.  Contact any and all appropriate records repositories to determine whether the U.S.S. Paul Revere docked in the Republic of Vietnam, or an inland waterway thereof,  during the Veteran's period of service aboard ship, and, if so, whether personnel set foot in Vietnam.

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record.  If records of routes, transportation, or manifests are not available for the relevant time period and location, the responding agency should advise VA if another agency may have such records.  

2.  After completing the above action, and any other indicated development, the Appellant's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and her representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


